DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EPO on 22 SEPTEMBER 2016. It is noted, however, that applicant has not filed a certified copy of the EP 16190102.0 application as required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with KLAUS P STOFFEL on 15 APRIL 2021.
The application has been amended as follows: 
Claims 18 and 20 have been cancelled. 
In Claim 16, line 14, in the instance of  ‘upstream of the store space’ has been changed to ‘upstream of the storage space’.
NOTICE OF ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: 
Applicant has filed an after final amendment to the claim 16 under AFCP on 12 APRIL 2021 to further define the invention.  In the amendment, Applicant has amended the claims to 
The Examiner has considered the amendment to the claims and has update the search.  Upon further search and consideration, amendment to Claim 16, in particular the newly added portion directed toward wherein the bypass directly branches upstream from the storage space, the storage space forming a {00571477 } 2BE-355 channel portion in alignment with the inlet channel and to the outlet channel, wherein, perpendicular to a direction of flow, the channel portion has a cross-section that is equal to or smaller than a respective cross-section of the inlet channel and the outlet channel, and wherein the channel portion is at least partially hydrophilized so as to hold the liquid reagent material and/or liquid sample material within the storage space is not found or suggested in the prior art of record or upon further searching by the Examiner.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2010/0163109 A1 to FRADEN which teaches a microfluidic structure with a storage space, an inlet and outlet channel as well as a channel space with a hydrophilic chemical characteristic partially or completely in the channel.  However, the FRADEN reference does not teach or suggest the newly amended portion that structurally defines the invention, the storage space that is already has a stored liquid reagent material and/or liquid sample material.  FRADEN does not teach the storage space with an already stored liquid reagent material and/or liquid sample material that also forms a channel portion that is hydrophilized. 
The invention directed towards a microfluidic flow cell, comprising: a storage space in which a liquid reagent material and/or liquid sample material is stored; an inlet channel connected to the storage space for guiding  a liquid to the storage space to transport the liquid reagent material liquid sample material out of the storage space; an outlet channel connected to the storage space for receiving the liquid together with the liquid reagent material and/or liquid sample material , wherein the bypass directly branches upstream from the store space, the storage space forming a {00571477 } 2BE-355 channel portion in alignment with the inlet channel and to the outlet channel, wherein, perpendicular to a direction of flow, the channel portion has a cross-section that is equal to or smaller than a respective cross-section of the inlet channel and the outlet channel, and wherein the channel portion is at least partially hydrophilized so as to hold the liquid reagent material and/or liquid sample material within the storage space  is not found or suggested in the prior art.  
Claims 16, 17, 19 and 21-30 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797